  Case 15-00410         Doc 54     Filed 10/03/18 Entered 10/03/18 07:51:02              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-00410
         MATTHEW J SHIELDS
         KELLY J SHIELDS
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/07/2015.

         2) The plan was confirmed on 06/04/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/02/2018.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $43,050.00.

         10) Amount of unsecured claims discharged without payment: $13,413.53.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-00410       Doc 54       Filed 10/03/18 Entered 10/03/18 07:51:02                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $12,813.95
       Less amount refunded to debtor                             $3.95

NET RECEIPTS:                                                                                  $12,810.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,970.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $566.51
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,536.51

Attorney fees paid and disclosed by debtor:                  $30.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ARCHER BANK                     Unsecured            NA            NA              NA            0.00       0.00
ARCHER BANK                     Secured       20,595.00            NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS             Unsecured         244.00           NA              NA            0.00       0.00
AT&T MOBILTY                    Unsecured         238.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE        Unsecured            NA            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE        Secured        7,317.00           0.00           50.00          50.00       0.00
CAPITAL ONE NA                  Unsecured            NA       1,551.82        1,551.82        520.84        0.00
CAPITAL ONE NA                  Unsecured            NA         195.89          195.89          65.75       0.00
CHECK N GO                      Unsecured           1.00           NA              NA            0.00       0.00
CHICAGO DEPT OF REVENUE         Unsecured         968.00        968.00          968.00        324.89        0.00
CONDOR CAPITAL CORP             Secured           914.22          0.00          298.51        298.51      25.02
HARLEY DAVIDSON CREDIT CORP     Secured              NA         658.01          617.14        617.14      31.30
IL DEPT OF REVENUE              Priority             NA         392.00          392.00        392.00        0.00
INTERNAL REVENUE SERVICE        Priority       5,000.00       2,525.00        2,525.00      2,525.00        0.00
INTERNAL REVENUE SERVICE        Unsecured            NA       1,315.41        1,315.41        441.50        0.00
JCC JC Christensen & Assoc.     Unsecured      1,551.82            NA              NA            0.00       0.00
JCC JC Christensen & Assoc.     Unsecured      1,551.82            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA         445.05          445.05        149.37        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         445.00        447.97          447.97        150.35        0.00
LVNV FUNDING                    Unsecured      1,026.00       1,026.76        1,026.76        344.62        0.00
OCWEN LOAN SERVICING LLC        Secured      223,945.00            NA              NA            0.00       0.00
OCWEN LOAN SERVICING LLC        Unsecured            NA            NA              NA            0.00       0.00
PEDIATRIC ASSOCIATES            Unsecured      2,070.00       2,070.38        2,070.38        694.89        0.00
PRA RECEIVABLES MGMT            Unsecured      1,118.36       1,118.36        1,118.36        375.36        0.00
PRA RECEIVABLES MGMT            Unsecured      1,018.00       1,018.37        1,018.37        341.80        0.00
PRA RECEIVABLES MGMT            Unsecured         305.00        334.73          334.73        112.35        0.00
PRA RECEIVABLES MGMT            Unsecured      1,236.00       1,236.72        1,236.72        415.09        0.00
PRA RECEIVABLES MGMT            Unsecured         791.00        791.00          791.00        265.49        0.00
PRA RECEIVABLES MGMT            Unsecured            NA         393.95          393.95        132.22        0.00
TOWN OF CICERO                  Unsecured         450.00           NA              NA            0.00       0.00
US BANK                         Unsecured         797.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 15-00410         Doc 54      Filed 10/03/18 Entered 10/03/18 07:51:02                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                              $965.65            $965.65             $56.32
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                             $965.65            $965.65             $56.32

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,917.00          $2,917.00              $0.00
 TOTAL PRIORITY:                                          $2,917.00          $2,917.00              $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,914.41          $4,334.52              $0.00


Disbursements:

         Expenses of Administration                             $4,536.51
         Disbursements to Creditors                             $8,273.49

TOTAL DISBURSEMENTS :                                                                      $12,810.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
